DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Thrust receiver (claims 1, 6, 7, 8 and 9)
First draining portion (claim 1)
Second draining portion (claim 2)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Receiver (Thrust receiver - claims 1, 6, 7, 8 and 9)
Portion (First draining portion - claim 1)
Portion (Second draining portion - claim 2)
coupled with functional language 
configured to lock the rolling bearing at a predetermined position in an axial direction (Thrust receiver - claims 1, 6, 7, 8 and 9)
to discharge the lubricating oil to outside of the rolling bearing from the st1allow groove of the outer ring (First draining portion - claim 1)
to discharge the lubricating oil to outside of the rolling bearing from the shallow groove of the inner ring (Second draining portion - claim 2)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
annular radial protrusion/shape in mating part (page 7) or a ring (page 8) (Thrust receiver - claims 1, 6, 7, 8 and 9)
an annular hole behind or in front of the roller bearing (page 8 and figure 3) (First draining portion - claim 1)
an annular hole behind or in front of the roller bearing (page 8 and figure 3) (Second draining portion - claim 2)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8:
The claim limitations “the first thrust receiver holding and restricting the outer ring” in lines 3-4, “the second thrust receiver holding and restricting the outer ring” in lines 5-6, “the third thrust receiver holding and restricting the inner ring” in lines 7-8 and “the fourth thrust receiver holding and restricting the inner ring” in lines 9-10 are new matter. The is no bearing (including inner and outer ring) in the original disclosure that is held and restricted by the first, second, third and fourth thrust receivers. As shown in figure 3, the thrust receivers 551-554 restrain two different bearings (or two different inner and outer races) and are not all used to restrain and hold one. For this reason, this limitation is rejected as new matter.
Claim 9 is rejected due to its dependence on claim 8.

Regarding claim 9:
The limitation “the first draining portion is larger than or equal to that of the outer ring” in lines 2-3 and “the second draining portion is smaller than or equal to that of the inner ring” in lines 4-5 are new matter. The original disclosure does not show an inner and outer ring of the same bearing that has the first draining portion larger than or equal to the outer ring and the second draining portion smaller than or equal to the inner ring. In the disclosure, these inner and outer ring compared to the first and second draining portion are separated over two different bearings. As shown in figure 3, the first draining portion 43 is compared to the diameter of outer race 52 and the second draining portion 44 is compared to the diameter of the inner race 51 which are on two different bearings. For this reason, this limitation is rejected as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:
The claims is unclear because of the first, second, third and fourth thrust receivers holding the outer ring and inner ring in particular positions as detailed by the claim. Claim 1 (on which this claim depends) indicates that the inner and outer ring are opposed to each other (claim 1, line 11) but then claim 8 indicates that the first, second, third and fourth thrust receivers hold this single bearing with the inner and outer rings opposed to each other in position which is unclear. The applicants disclosure in figure 3 shows the first, second, third and fourth thrust receivers (551-554) but they restrain the motion of two different bearings or two different sets of inner and outer rings. For this reason, it’s unclear how the first, second, third and fourth thrust receivers restrain one set of inner and outer rings. For the sake of examination, the office has assumed the inner and outer ring of claim 1 refer to a plurality of sets of inner and outer rings however the applicant should amend the claims to clarify.
Claim 9 is rejected due to its dependence on claim 8.

Regarding claim 9:
The claim is unclear because of the first draining portion at the first thrust receiver and the second draining portion at the third thrust receiver in lines 2 and 4 of the claim. This claim depends on claim 8 and 1 and suffers from the same clarity issues as identified in the claim 8 rejection above. The first draining portion on the first thrust receiver must refer to 43 of 551 in the figures of the applicants disclosure and the second draining portion at the third thrust receiver must refer to 44 of 553 in the figures of the applicants disclosure. However, as shown in the figures, these are on an inner and outer rings and not on opposed inner and outer rings as required in claim 1 (on which this claim depends) and for this reason the claim 9 is unclear. For the sake of examination, the office has assumed the inner and outer ring of claim 1 refer to a plurality of sets of inner and outer rings however the applicant should amend the claims to clarify.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2019/0136723 to Iwasaki et al. (Iwasaki) in view of WIPO patent document WO 2016/076152 to Higashino et al. (Higashino)(see attached English language machine translation).
Regarding claim 1:
Iwasaki discloses:
A valve timing adjustment device (figure 2) configured to adjust an opening/closing timing of a valve (11 or 12) of an engine (10) by rotation of a cam shaft (4) driven by a motor (80), comprising: 
a speed reduction mechanism that includes 
a rolling bearing (75 and 76) arranged between the motor (80) and the cam shaft (4) (functionally located between these two structures), 
an oiling passage (412 and 13) through which lubricating oil is supplied to the rolling bearing (75 and 76)(¶0069, supplies lubricant to the interior of cam plate main body 41 of which 75 and 76 are a part of and further is identical in structure to applicants disclosed oiling passage), and 
a thrust receiver (see figure 1 below, elements A, B, I, K) configured to lock the rolling bearing (75 and 76) at a predetermined position in an axial direction (elements A and B hold 75 and 76 in position), wherein 
the rolling bearing (75 and 76) includes a raceway groove (see figure 1 below, elements C-F) to guide a rolling element (see ball within 75 and 76) at a surface of an inner ring (inner ring of grooves C or E) and a surface of an outer ring (outer ring of grooves D or F) opposed to each other,
the thrust receiver (annular radial protrusions A or B in figure 1 below; see the 35 USC 112(f) interpretation of thrust receiver above) includes a first draining portion (inner annular surface H or G of annular radial protrusions A or B in figure 1 below; see the 35 USC 112(f) interpretation of draining portion above) to discharge the lubricating oil to outside of the rolling bearing from the groove of the outer ring (D or F)(obvious, since the lubricant would flow out of the bearings through the gap formed between inner annular surfaces H and J or G and 70 in figure 1 below);
the thrust receiver (annular radial protrusion K or ring I in figure 1 below; see the 35 USC 112(f) interpretation of thrust receiver above) includes a second draining portion (inner annular surface J or L of annular radial protrusion K or ring I in figure 1 below; see the 35 USC 112(f) interpretation of draining portion above) to discharge the lubricating oil (obvious, lubricant discharged via gap formed between inner annular surface L and 50 or inner annular surfaces J and H) to outside of the rolling bearing (75 or 76) from the groove (C or E in figure 1 below) of the inner ring (Iwasaki, see figure 1 above, elements E or C).  

Iwasaki fails to disclose:
The raceway groove includes a deep groove provided at one side with respect to a center of the rolling element in the axial direction, and a shallow groove that is shallower than the deep groove and provided at the other side with respect to the center of the rolling element in the axial direction. 

Higashino teaches:
	A rolling bearing (figure 1 or 11-14) that includes a raceway groove (7 and 6). Further, the raceway groove (6 and 7) includes a deep groove (Ho and Hi) provided at one side with respect to a center (center of grooves 6 and 7) of the rolling element (4) in the axial direction (direction through the axial center of 1), and a shallow groove (Ho’ and Hi’) that is shallower than the deep groove (see figure 1 which shows Ho and Hi vs Ho’ and Hi’, page 2) and provided at the other side with respect to the center of the rolling element in the axial direction (see figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwasaki to replace the equal height raceway grooves on the inner and outer ring of bearings 75 and 76 in Iwasaki with a raceway groove with a deep groove on one side and shallow groove on the other on the inner and outer ring as taught by Higashino for the purpose of adding a rolling bearing that can support both radial and thrust loads for the gear (Higashino, see translation, page 1) for the purpose of reducing wear and tear on other components.

    PNG
    media_image1.png
    781
    551
    media_image1.png
    Greyscale

Figure 1 - figure 2 from Iwasaki, annotated by the examiner

Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Iwasaki and Higashino:
The valve timing adjustment device according to claim 1, wherein 
the deep groove (see the deep groove Ho incorporated into Iwasaki from Higashino where Higashino shows the deep groove Ho can be arranged on the left (figure 1 of Higashino) or the right (figures 11-14 of Higashino) of the bearing (including the right as required by this limitation)) of the outer ring (Iwasaki, see figure 1 above, elements D and F) is provided between (the addition Hi into Iwasaki from Higashino would be arranged in this manner since it is to the right of the center of rolling element) the center of the rolling element (Iwasaki, see center of the rolling element within 75 and 76) and an action point (Iwasaki, obvious structure because of the arrangement of the rotor 80, bearings 75 and 76 and the inner ring see figure 1 above, element C and E) of a moment load (Iwasaki, obvious structure because of the arrangement of the rotor 80, bearings 75 and 76 and the inner ring see figure 1 above, element C and E) applied to the inner ring (Iwasaki, the inner ring see figure 1 above, element C and E).  

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Iwasaki and Higashino:
The valve timing adjustment device according to claim 1, wherein 
the deep groove (see the deep groove Hi on the inner ring incorporated into Iwasaki from Higashino where Higashino shows the deep groove Hi can be arranged on the left (figure 1 of Higashino) or the right (figures 11-14 of Higashino) of the bearing (including the left as required by this limitation)) of the inner ring (Iwasaki, see figure 1 above, elements C and E) is provided at an opposite side of an action point (Iwasaki, obvious structure because of the arrangement of the rotor 80, bearings 75 and 76 and the outer ring see figure 1 above, element D and F) of a moment load  (Iwasaki, obvious structure because of the arrangement of the rotor 80, bearings 75 and 76 and the inner ring see figure 1 above, element D and F) applied to the outer ring (D and F) with respect to the center of the rolling element (Iwasaki, see center of the rolling element within 75 and 76).  

Regarding claim 5:
Iwasaki discloses:
The valve timing adjustment device according to claim 1, wherein 
the rolling bearing (75 and 76) is arranged on an input member (70) provided at a side (the side of the speed reduction mechanism 1 opposite the camshaft 4) in the speed reduction mechanism (1).

Regarding claim 6:
Iwasaki discloses:
The valve timing adjustment device according to claim 1, wherein 
the first draining portion (inner annular surface H of annular radial protrusion B in figure 1 above; see the 35 USC 112(f) interpretation of the draining portion above) is formed at the thrust receiver (annular radial protrusion B in figure 1 above) and the first draining portion has an annular shape (see figure 1 above), and 
an inner diameter (inner diameter of inner annular surface H) of the first draining portion (inner annular surface H of annular radial protrusion B in figure 1 above; see the 35 USC 112(f) interpretation of the draining portion above) is larger than or equal (see figure 1 above or reference figure 2 which shows the inner diameter of inner annular surface H is bigger than the outer ring F) to that of the outer ring (see the outer ring of F in figure 1 above).  

Regarding claim 7:
Iwasaki discloses:
The valve timing adjustment device according to claim 1, wherein 
the second draining portion (inner annular surface J of ring I in figure 1 above; see the 35 USC 112(f) interpretation of the draining portion above) is formed at the thrust receiver (ring I in figure 1 above) and the second draining portion has an annular shape (see outer diameter J of the ring I), and 
an outer diameter (see outer diameter of inner annular surface J of ring I in figure 1 above) of the second draining portion (inner annular surface J of ring I in figure 1 above) is smaller than or equal (the outer diameter of inner annular surface J is less than ring E as shown in figure 1 above) to that of the inner ring (ring E in figure 1 above).  

Regarding claim 8 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim 1 above for the claim interpretation):
Iwasaki discloses:
The valve timing adjustment device according to claim 1, wherein the thrust receiver includes: 
a first thrust receiver (annular radial protrusion A of figure 1 above; see the 35 USC 112(f) interpretation of thrust receiver above) having an annular shape (see figure 1 above and the annular shape of A), the first thrust receiver holding and restricting the outer ring (F or D) from moving away (A restrains the motion of the overall assembly including F or D from moving away from the camshaft) from the cam shaft (4), 
a second thrust receiver (annular radial protrusion B of figure 1 above; see the 35 USC 112(f) interpretation of thrust receiver above) having an annular shape (see figure 1 above and the annular shape of B), the second thrust receiver holding and restricting the outer ring (F or D) from moving toward (B restrains the motion of F or D towards the camshaft) the cam shaft (4), 
a third thrust receiver (ring I of figure 1 above; see the 35 USC 112(f) interpretation of thrust receiver above) having a ring shape (see ring element I), the third thrust receiver holding and restricting the inner ring (E or C) from moving toward (I restrains the motion of E or C towards the camshaft) the cam shaft (4), and 
a fourth thrust receiver  (annular radial protrusion K of figure 1 above; see the 35 USC 112(f) interpretation of thrust receiver above) having an annular shape (see figure 1 above and the annular shape of K), the fourth thrust receiver holding and restricting the inner ring (E or C) from moving toward the cam shaft (4) and from moving away (the fourth thrust receiver K restrains inner ring E or C from moving away from the camshaft and inner ring E or C from moving toward the camshaft which aligns with the applicants fourth thrust receiver 554 in figure 3) from the cam shaft (4).  

Regarding claim 10:
Iwasaki and Higashino fail to explicitly disclose:
The valve timing adjustment device according to claim 1, wherein when a moment load acts on the inner ring, a radial internal clearance is generated at an upper side of the rolling bearing without being generated at a lower side of the rolling bearing.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the function outlined in the claim is function of the shape of the inner and outer race way (page 9 of the specification). Specifically, due to the shape of the inner and outer race (deep groove and shallow groove) and the load applied to the rolling bearings a clearance is generated on the upper side of the rolling bearing but not on the lower side. Since the combination of Iwasaki and Higashino in the claim 1 rejection above incorporates this same shape of the inner and outer race way (deep groove and shallow groove) from Higashino into Iwasaki and further since the moment is generated in Iwasaki by the motion of the phaser and motor attached to the phaser, the combination of Iwasaki and Higashino would perform this function in the same manner detailed in figure 4 of the applicants disclosure.

Regarding claim 11:
Iwasaki and Higashino fail to explicitly disclose:
The valve timing adjustment device according to claim 1, wherein when a moment load is applied to the outer ring, a radial internal clearance is generated at a lower side of the rolling bearing without being generated at an upper side of the rolling bearing.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the function outlined in the claim is function of the shape of the inner and outer race way (page 9 of the specification). Specifically, due to the shape of the inner and outer race (deep groove and shallow groove) and the load applied to the rolling bearings a clearance is generated on the lower side of the rolling bearing but not on the upper side. Since the combination of Iwasaki and Higashino in the claim 1 rejection above incorporates this same shape of the inner and outer race way (deep groove and shallow groove) from Higashino into Iwasaki and further since the moment is generated in Iwasaki by the motion of the phaser and motor attached to the phaser, the combination of Iwasaki and Higashino would perform this function in the same manner detailed in figure 5 of the applicants disclosure.
 
 Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims:
The applicant has amended claim 1 to include the details of claim 2. As indicated in the previous rejection and this current amended rejection, the combination of the reference did teach a first and second draining portion as indicated in the rejections in the non-final or the rejection above. The applicant has indicated that the second draining portion and the first draining portion would not be able to discharge lubricating oil during shut down of the engine from the shallow groove of the outer ring or shallow groove of the inner ring (incorporated into Iwasaki from Higashino) since the thrust receiver would have a greater diameter than the shallow groove on the inner or a smaller diameter than the outer ring. However, the office is not persuaded by this argument. Iwasaki already teaches that the diameter of the thrust bearing is less than the inner and greater than the outer ring diameter and there is no reason to conclude that this would not be the case after the combination with Higashino. Further, there is nothing in the claim indicating that this function should be performed during the shutdown of the engine and so during operation of the engine lubricant would flow through the gap or hole created between the drain portions J and H in the figure 1 above of the thrust receiver and for this reason would still read on the claim. Also, even if it was assumed that after the combination of Iwasaki and Higashino the first and second draining portions of the thrust receiver extended beyond the inner and outer rings, they would still be capable of allowing lubricating oil to flow over them if the lubricant oil build up behind these surfaces was greater than the gap between the first and second draining portions and the inner and outer rings. For this reason, the above rejections are made/maintained. In regards to the changing of the identified structures of the second draining portion in the claim 1 rejection above, the rejection of claim 1 was changed to better read on the new dependent claims and is not an indication that the previous rejection was improper. 

Regarding the claim objections:
The applicants amendments to the claims have addressed the previous claim objections and for this reason they have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746